Citation Nr: 0109357	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-15 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to accrued special monthly compensation benefits.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Counsel



INTRODUCTION

The veteran who died in February 1987, had active military 
service from January 1944 to July 1946.

This appeal arises from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Sioux Falls, South Dakota, which granted service connection 
for a cerebral vascular accident (CVA) and assigned an 
evaluation of 100 percent effective as of August 8, 1985, for 
the purpose of calculating accrued benefits.


REMAND

An April 1998 rating determination by the RO (implementing a 
decision by the Board dated in March 1998) found that at the 
time of his death in February 1987, the veteran was entitled 
to service-connection for a cerebral vascular accident (CVA 
or stroke), with an evaluation of 100 percent, as well as SMC 
under the criteria established in 38 U.S.C. § 1114(k) for 
anatomical loss of one foot, and 38 U.S.C. § 1114(s) for 
"housebound" status.  Appellant, the deceased veteran's 
spouse, has disagreed with the evaluations assigned for the 
veteran's service-connected disabilities, and has claimed 
entitlement to payment of additional accrued benefits 
including special monthly compensation (SMC) for aid and 
attendance as provided in 38 U.S.C. § 1114(r)(1).

Before addressing this issue, the Board notes that on 
November 9, 2000, the President signed the "Veterans Claims 
Assistance Act of 2000," Pub. L. No. 106-475 (2000) (to be 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (the 
"VCAA"), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new law affects claims 
pending on or filed after the date of enactment (as well as 
certain claims which were finally denied during the period 
from July 14, 1999 to November 9, 2000).

The VCAA establishes very specific requirements for giving 
notice to claimants of required information and evidence (see 
VCAA, Pub. L. No. 106-475, sec. 3(a) (to be codified at 
38 U.S.C. § 5103-5103A)).  After receiving an application for 
benefits, VA is required to notify the claimant and her 
representative of any information which is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action which 
VA will take.  If the records sought are Federal department 
or agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.  

The Board has reviewed the appellant's claim in light of the 
new legislation, and concludes that the RO did not comply 
with either the VCAA's new notification requirements or with 
its preexisting duties under 38 U.S.C.A. §§  5103(a) and 5104 
(West 1991 & Supp. 2000); or 38 C.F.R. §§ 3.103, 19.25, and 
19.29(b) (2000).  Specifically, the appellant and her 
representative were not explicitly advised at the time the 
notice of disagreement/claim for SMC was received of the 
statutes and regulations pertaining to the SMC claim, nor 
were these authorities identified or reviewed in detail in 
the July 1999 statement of the case (SOC).  Awards of SMC are 
an unusually complex area of compensation law, involving 
multiple combinations of statutory and regulatory 
authorizations.  This is further complicated in appellant's 
case by the fact that it is an accrued benefits claim, and 
the evidence which may be considered is therefore limited to 
that which was in the file at the date of the veteran's 
death.  See 38 C.F.R. § 3.1000(a) (2000).  However, even this 
provision is not as absolute as it might initially seem, 
since VA is also permitted to consider "evidence . . . of 
such weight as to establish . . . degree of disability for 
disease or injury when substantiated by other evidence in 
file at date of death or when considered in connection with 
the . . . corroborative effect of the death certificate."  
38 C.F.R. § 3.1000(d)(4)(i) (2000); see also Hayes v. Brown, 
4 Vet. App. 353, 358-62 (1992) (VA regulatory scheme, while 
"confusing at best," both contemplates and permits the 
submission of evidence "verifying or corroborating evidence 
'in file' at date of death" (citing VA Manual M21-1, P 5.25 
(b)), and provides that "'a claimant may confirm the prima 
facie evidence in file at the date of death by submitting 
evidence in connection with the claim for accrued 
benefits.'" (citing Manual, P 27.08 (b))).  The claimant and 
her attorney were not informed of her right to submit such 
evidence.

Additionally, the RO's SOC did not adequately identify and 
review the medical or other evidence in the claims file which 
it relied upon in arriving at its finding that the veteran 
was not so impaired following his August 1985 stroke that he 
would require aid and attendance.  It is well established 
that in reaching medical conclusions, VA rating boards are 
limited to consideration of the competent medical evidence or 
opinions of record and may not rely upon their own 
unsubstantiated medical judgment.  See Allday v. Brown, 7 
Vet.App. 517, 527 (1995); Colvin v. Derwinski, 1 Vet.App. 
171, 175 (1991).  It is not clear whether the RO reviewed or 
considered the veteran's widow's statements (which constitute 
uncertified statements under 38 C.F.R. § 3.1000(d)(4)(i), 
supra) with regard to the degree of disability which she 
observed the veteran to manifest subsequent to his stroke and 
prior to his death in February 1987.

Finally, neither the RO's April 1998 rating decision nor its 
July 1999 statement of the case provide the claimant with the 
statutory and regulatory provisions affecting the award of 
special monthly compensation under 38 U.S.C. § 1114(r)(1) 
West 1991 & Supp. 2000); 38 C.F.R. § 3.350(h) (2000).  As a 
result, VA cannot be said to have provided adequate reasons 
and bases to the claimant for its findings and conclusions.  
See 38 U.S.C.A. § 5104(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.103 (2000).

Accordingly, this appeal is remanded to the RO for completion 
of the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The claimant and her 
attorney should specifically be advised of 
the provisions noted above and provided 
with an opportunity to respond with 
additional evidence (within the 
restrictions noted above) or argument.

2.  Thereafter, the RO should 
readjudicate this claim.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue on appeal.  An appropriate 
period of time should be allowed for 
response.

The purpose of this REMAND is to give the appellant an 
opportunity to submit any additional competent evidence which 
may be permitted by statute and regulation, and to ensure 
that all other due process requirements are met.  The Board 
does not intimate any opinion as to the merits of the case, 
either favorable or unfavorable, at this time.  The appellant 
is free to submit any additional evidence she desires to have 
considered in connection with her current appeal.  No action 
is required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



